Citation Nr: 1760820	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new or material evidence has been submitted to reopen a claim for service connection for a back disorder.

2.  Whether new or material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right foot bunion.

6.  Entitlement to service connection for a left foot bunion.

7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).
9.  Entitlement to service connection for sleep disturbances unrelated to COPD.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a cardiac condition.

12.  Entitlement to service connection for body scars.

13.  Entitlement to service connection for skin rashes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1953.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma made in May 2014 and April 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right knee condition, a left knee condition, a right foot bunion, a left foot bunion, a sinus condition, COPD, sleep disturbances unrelated to COPD, hypertension, a cardiac condition, body scars, and for skin rashes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a June 2013 Board decision.

2.  Evidence received since the June 2013 Board decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  Service connection for an acquired psychiatric disorder was denied in a June 2013 Board decision.

4.  Evidence received since the June 2013 Board decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2013 Board decision that denied service connection for a back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2012).

2.  The criteria for reopening the Veteran's previously denied claim for service connection for a back disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The June 2013 Board decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2012).

4.  The criteria for reopening the Veteran's previously denied claim for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  The Veteran initially requested a hearing in a January 2016 substantive appeal to the Board.  The Veteran was scheduled for a hearing in April 2016, but he was unable to appear due to a period of convalescence; and he requested that the hearing be rescheduled.  On October 2017, the Board sent a letter requesting clarification from the Veteran whether or not he still desired a hearing; requesting a reply within 30 days of the date of the letter.  In November 2017, the Veteran withdrew his hearing request. 
The Veteran was also provided with several VA examinations during this appeal and neither the Veteran nor his representative has objected to the adequacy of any of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

The Veteran contends that he has submitted new and material evidence to reopen several claims for service connection.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

Back

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for a back disorder.  The evidence submitted since the most recent final decision is not new and material and does not give rise to a reasonable possibility of substantiating the Veteran's claim.

The Veteran first filed for service connection for a back disorder in July 2007.  In March 2008, the RO denied service connection, and the Veteran appealed.  In June 2013, the Board denied the Veteran's claim, because a medical nexus had not been established between an in-service incurrence and a current disability; a manifestation of the claimed disability to a compensable degree within one year of service or continuity of symptomology had not been established.  Prior to the promulgation of the Board decision the record contained the Veteran's statements and testimony, his treatment records, and VA examinations.  The Veteran argued that he had injured his back in 1951 or 1952 during a period of service, and that his back pain had continued ever since.  The Veteran indicated that by the 1960s or 1970s his back pain was so severe that he had difficulty ambulating without assistance that he had always believed was related to a period of service, but that he had not sought medical attention until 48 years after a period of service.  The Board found that this contention was not credible and determined that the Veteran's current back disorder had not manifested a current disability within one year of separation or continuous symptomology since separation of service.  The Board did concede that the Veteran had a current back disorder and an in-service back injury, but the competent medical opinions of record did not demonstrate a medical nexus between the two.

Subsequently, the Veteran filed to reopen his claim for service connection, and the RO denied the Veteran's claim in May 2014 and April 2015.  The Veteran appealed.  Since the June 2013 Board decision, additional treatment records and statements have been associated with the claims file.  However, the new evidence does not contain a competent medical opinion even suggesting that a medical nexus exists between a current back disability and any in-service back injury.  The record does contain statements by the Veteran indicating that he experienced back problems after his in-service back injury that had continued ever since the injury.  Nevertheless, these statements are is ultimately cumulative of the Veteran's previous contentions.  That is, the Veteran's contentions since the Board denial are effectively no different than what was known at the time of the denial.  Additionally, the Veteran has not submitted evidence to rebut the Board's finding that it was unlikely that he would have experienced back pain so severe that he would have trouble ambulating without assistance but would avoid seeking medical treatment for 48 years.  As such, the additional evidence is ultimately cumulative and does not raise a reasonable possibility that the Veteran will be able to substantiate his claim.  Therefore, the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disorder is denied.  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2013 clearly does not reach that threshold.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

Acquired Psychiatric Disorder

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder.  The evidence submitted since the most recent final decision is not new and material and does not give rise to a reasonable possibility of substantiating the Veteran's claim.

The Veteran first filed for service connection for an acquired psychiatric disorder in July 2007.  In March 2008, the RO denied service connection, and the Veteran appealed.  In June 2013, the Board denied the Veteran's claim, because the evidence of record did not establish that he had an acquired psychiatric disorder.  Prior to the promulgation of the June 2013 Board decision, the record contained the statements and testimony from the Veteran and his spouse, the Veteran's treatment records, and VA examinations.  This evidence suggested that the Veteran was manifesting psychological symptoms, but the medical opinions of record ultimately convinced the Board that the Veteran's psychological symptoms did not support the clinical assignment of a diagnosis for an acquired psychiatric disorder.

Subsequently, the Veteran filed to reopen his claim for service connection, and the RO denied the Veteran's claim in May 2014 and April 2015.  The Veteran appealed.  Since the June 2013 Board decision, additional treatment records, examinations, and statements have been associated with the claims file.  The additional evidence contains further suggestions that the Veteran is manifesting psychological symptoms including trouble sleeping.  Ultimately the evidence of record does not demonstrate that the Veteran has been diagnosed with an acquired psychiatric disorder.  Of particular note is a VA examination conducted in March 2015 which indicated that the Veteran has not been diagnosed with an acquired psychiatric disorder, and that the claimed psychological symptoms (including difficulty sleeping) is the result of separate unrelated respiratory conditions.  

The evidence submitted since the June 2013 Board decision is not new and material and does not raise a substantial likelihood that the Veteran will be able to substantiate his claim.  Ultimately, the Veteran's claim was previously denied, because the evidence did not substantiate that he had an acquired psychiatric disorder.  The evidence submitted since the June 2013 Board decision still does not establish that the Veteran has an acquired psychiatric disorder.  As such, the additional evidence is ultimately cumulative and does not raise a reasonable possibility that the Veteran will be able to substantiate his claim.  Therefore, the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disorder is denied.  

As previously noted, the Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2013 clearly does not reach that threshold.  See Shade. 


ORDER

New and material evidence having not been received, the Veteran's claim to reopen a claim for service connection for a back disorder is denied.

New and material evidence having not been received, the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran contends that he is entitled to a right knee condition, a left knee condition, a right foot bunion, a left foot bunion, a sinus condition, COPD, sleep disturbances unrelated to COPD, hypertension, a cardiac condition, body scars, and for skin rashes.  Unfortunately, these matters must be remanded for further development.

The Veteran's treatment records indicate that the Veteran has been diagnosed with osteoarthritis, COPD, hypertension, and a cardiac condition.  Unfortunately despite the RO's diligent attempts to associate the Veteran's treatment records with the claims file, the Veteran's service treatment records are not available for review, and the Board has a heightened duty to explain the grant or denial of a claim for service connection.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Taken together with the Veteran's confirmed diagnosis, the Board finds that this is sufficient to trigger VA's duty to assist, and these matters must be remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of these conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also claimed to have manifested a skin condition including rashes and body scars.  The Board finds the Veteran's reports credible enough at this time to remand this matter to provide a VA examination to determine the nature and etiology of these claimed conditions as well. McLendon.

Finally, the Veteran's claims for service connection for a sinus condition marked by snoring and sleep disturbances unrelated to COPD are inextricably intertwined with the Veteran's claim for service connection for COPD.  As such, these issues must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the matter is being remanded for an examination anyway, the examiner should discuss the nature and etiology of this condition as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the following claimed conditions: a right knee condition, a left knee condition, a right foot bunion, a left foot bunion, a sinus condition, COPD, sleep disturbances unrelated to COPD, hypertension, a cardiac condition, body scars, and skin rashes.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a right knee condition, a left knee condition, a right foot bunion, a left foot bunion, a sinus condition, COPD, sleep disturbances unrelated to COPD, hypertension, a cardiac condition, body scars, or skin rashes either began during or was otherwise caused by his military service.  Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


